                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION


UNITED STATES OF AMERICA,              )
                                       )
       Plaintiff,                      )
                                       )
v.                                     )           CV419-057
                                       )
REAL PROPERTY LOCATED AT               )
645 EAST 39TH STREET                   )
SAVANNAH, GEORGIA 31401                )
                                       )
       Defendant.                      )

                                ORDER

       The Government filed this forfeiture action on March 8, 2019. Doc.

1. The Government and responding parties conferred in June. See doc.

12. The parties proposed deadlines, but no scheduling order was entered.

Nevertheless, all the proposed deadlines have passed. See doc. 12-1. No

motions have been filed. The parties are, therefore, DIRECTED to file a

Status Report within fourteen days and inform the Court of the status of

the case, including the status of the parties’ settlement negotiations, if

any.

       SO ORDERED, this 21st day
                               y of February,
                                           y, 2020.

                                  _______________________________
                                    __________________________
                                  CHR     HER L. RAY
                                   HRISTOPHER
                                    RISTOPH
                                         PH
                                         PH
                                  UNITED STATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
